Case 1:20-cv-01180-VM Document 2 Filed 02/12/20 Page 1 of 19

UNITED STATES DISTRICT COURT
SOUTHER DISTRICT OF NEW YORK

 

JON BORGESE, Case No.: 1:20-cv-01180

Individually and as Guardian of L.B., and on Behalf
of All Others Similarly
Situated,

Plaintiffs, COMPLAINT

Vv.

BABY BREZZA ENTERPRISES LLC, THE
BETESH GROUP and THE BETESH GROUP

HOLDING CORPORATION, INC, [Jury Trial Demanded]

Defendants.

 

 

Plaintiff Jon Borgese by his attorneys Belluck & Fox, LLP bring this action individually
and on behalf of a class of persons defined below, against Defendants Baby Brezza Enterprises
LLC (hereinafter “Baby Brezza”), The Betesh Group and the Betesh Holding Corporation, Inc.,
(hereinafter collectively, “Defendants”) and allege the following with knowledge as to his own
acts, and upon information and belief as to all other acts:

SUMMARY OF THIS CLASS ACTION
TO RECOVER FOR DEFENDANTS’ VIOLATIONS

1. Baby Brezza manufactures and sells an automatic mixing machine that claims to
automatically prepare baby formula. These machines have and continue to be marketed as the
Baby Brezza Formula Pro and Formula Pro Advanced (hereinafter collectively “Formula Pro

machines” or “machines”).
Case 1:20-cv-01180-VM Document 2 Filed 02/12/20 Page 2 of 19

 

2. The machines are marketed as automatically mixing the “perfect” amount of baby
formula and water. Upon information and belief, Baby Brezza has sold thousands, if not tens of
thousands, of Formula Pro machines.

3, Despite selling and marketing these machines as being able to mix appropriate

amounts of water and formula for infants, Formula Pro and Formula Pro Advanced do not perform

OE
Case 1:20-cv-01180-VM Document 2 Filed 02/12/20 Page 3 of 19

as marketed. These machines routinely mix less formula than required. As a result, the Plaintiffs
child and other children have received poor nutrition while being fed formula that was mixed by
the Formula Pro and Formula Pro Advanced, leading to associated complications and injuries.

4. Upon information and belief, Baby Brezza has been aware of these complaints for
years but continued to market these unsafe machines in a manner that misrepresented their ability
to safely and properly mix formula. The company has received numerous complaints over the
years about these mixing problems and has failed to notify purchasers of the machines, recall the
defective machines, or take other steps to protect the innocent children whose parents were giving

them formula mixed in the Baby Brezza machines.

PARTIES

5. Plaintiff Jon Borgese is and was a citizen of the County of New York, State of New
York at all times relevant to this action. On July 19", 2019, Plaintiff purchased a Baby Brezza
from retailer Buy Buy Baby for $199.99. The Plaintiff began using the machine on or before
November 1, 2019. By November 26, 2019, the Plaintiff noticed that his daughter was not
receiving enough nutrition from the formula being mixed by the Baby Brezza. Plaintiff notified
Baby Brezza on November 26", 2019 of the problem with the machine.

6. Defendant Baby Brezza sells and markets the Formula Pro machines. The machines
are patented under U.S. Patent No. 8,584,901 and/or others. Baby Brezza is incorporated in New
York and has its principal place of business in Newark, New Jersey. Baby Brezza does business
nationwide, including substantial business in the State of New York. It is at home in New York

and subject to general jurisdiction in this State.
Case 1:20-cv-01180-VM Document 2 Filed 02/12/20 Page 4 of 19

7. Defendant The Betesh Group is the parent company and/or manager of Baby
Brezza and is incorporated under the laws of New Jersey, with its principal place of business in
New Jersey. Its headquarters is at the same address in Newark, New Jersey as the headquarters of
Baby Brezza. The Betesh Group does business nationwide, including substantial business in the
State of New York.

8. Defendant The Betesh Group Holding Corporation is the parent entity of The
Betesh Group and Baby Brezza and is incorporated under the laws of New York, with its principal
place of business in New York. The Betesh Group Holding Corporation does business nationwide,
including substantial business in the State of New York. It is at home in New York and subject to
general jurisdiction in this State.

9. At all relevant times, each Defendant acted in all aspects as the agent, manager,

conduit, and alter ego of each other.

JURISDICTION AND VENUE

10. This Court has subject matter jurisdiction over this class action pursuant to 28
U.S.C. §1332 (the “Class Action Fairness Act”). This action meets the prerequisites of the Class
Action Fairness Act because the aggregate claims of the Class exceed the sum or value of
$5,000,000, the Class has more than 100 members, and diversity of citizenship exists between at
least one member of the Class and Defendants.

11. ‘This Court has general jurisdiction over Defendants. Defendants do business in
New York through continuous, permanent, and substantial activity in New York.

12. This Court has personal jurisdiction over Defendants because Defendants conduct

substantial business in New York and within this District. Defendants have sufficent minimum
Case 1:20-cv-01180-VM Document 2 Filed 02/12/20 Page 5 of 19

contacts with New York and intentionally avail themselves of the consumers and markets within
New York through the promotion and sale of their products.

13. Venue is proper in this district under 28 U.S.C. §1391 because Plaintiff resides in
the District and because a substantial part of the events giving rise to Plaintiff's claims occurred
in this District.

14. Venue is proper because the Plaintiff resides in the County and because a

substantial part of the events giving rise to Plaintiff's claims occurred in this County.

FACTUAL ALLEGATIONS
15. Baby Brezza manufactures and sells an automatic mixing machine to automatically
prepare baby formula. These machines were and are marketed as the Baby Brezza Formula Pro
and Formula Pro Advanced. The machines are marketed as automatically mixing the “perfect”

amount of baby formula and water:

“Patented mixing technology automatically mixes formula and

water to perfect consistency.”

Despite selling and marketing these machines as being able to mix the “perfect” amounts of water
and formula for infants, Formula Pro and Formula Pro Advanced do not perform as marketed.
These machines routinely mix less formula than required and needed for proper nutritional value.
As a result, the Plaintiff’s child and other children have received poor nutrition. Plaintiff's child
lost weight while being fed formula from Baby Brezza’s machine and as a result required medical
visits. Upon information and belief, Baby Brezza has been aware of these complaints for years
but continued to market these unsafe machines in a manner that misrepresented their ability to

safely and properly mix formula. The company has received numerous complaints over the years
Case 1:20-cv-01180-VM Document 2 Filed 02/12/20 Page 6 of 19

about these mixing problems and has failed to notify purchasers of the machines, recall the
defective machines or take other steps to protect the innocent children being given formula mixed
in the Baby Brezza. As a result, children received watered down formula and excessive amounts
of water, leading to insufficient nutritional value and resulting physical and/or mental

complications, injuries, as well as medical expenses.

CLASS ACTION ALLEGATIONS

16. Plaintiffs bring this action on behalf of themselves and a Class defined as follows:
all purchasers in the United States who have purchased a Baby Brezza Formula Pro or Formula
Pro Advanced.

17. Excluded from the Class are Defendants, Defendants’ legal representatives,
officers, directors, assigns, and successors, or any individual who has, or who at any time during
the class period has had, a controlling interest in Defendants, and the Judge(s) to whom this case
is assigned, their judicial staffs, and any members or the Judges’ immediate family.

18. The claims of Plaintiffs and the Class may properly be maintained as a class action
against Defendants pursuant to the provisions of the Federal Rule of Civil Procedure 23.

19. | Numerosity: The size of the Class is more than 100 individuals. The persons in the
Class are so numerous that the joinder of all such persons is impracticable.

20.  Typicality of the Claims: Plaintiffs are members of the Class. Their claims are
typical of the claims of the Class and do not conflict with the interests of any other members of
the Class. All members of the Class have been subject to and affected by the same or similar

conduct.
Case 1:20-cv-01180-VM Document 2 Filed 02/12/20 Page 7 of 19

21. | Adequacy of Representation: Plaintiffs will fairly and adequately protect the
interests of all Class members because it is in their best interest to vigorously prosecute the claims
alleged herein and to obtain full compensation for the illegal conduct of while they complain.
Plaintiffs have retained competent and experienced class action attorneys to represent their
interests and those of the Class.

22. Common Questions of Law and Fact. Questions of law and fact are common to the
Class and predominate over any questions affecting only individual members, and a class action

will generate common answers to the questions below, which are apt to drive the resolution of this

action:

a. Whether Defendants were unjustly enriched by the sale of the
products;

b. Whether Defendants were negligent in selling the recalled products;

c. Whether Defendants failed to warn consumers regarding the risks of
the products;

d. Whether Defendants breached implied warranties connected with
the products;

e. The appropriate nature of class-wide equitable relief; and

f. The appropriate measurement of restitution and/or measure of
damages to Plaintiffs and members of the Class.

23. Superiority: A class action is superior to all other available methods for resolving

this controversy because (i) the prosecution of separate actions by Class members will create a risk
of adjudications with respect to individual Class members that will, as a practical matter, be

dispositive of the interests of the other Class members not parties to this action, or substantially
Case 1:20-cv-01180-VM Document 2 Filed 02/12/20 Page 8 of 19

impair or impede their ability to protect their interests; (ii) the prosecution of separate actions by
Class members will create a risk or inconsistent or varying adjudications with respect to individual
Class members, which will establish incompatible standards for Defendants’ conduct; (iii)
Defendants have acted or refused to act on grounds generally applicable to all Class members; and
(iv) questions of law and fact common to the Class predominate over any questions affecting only
individual Class members.

24. Accordingly, this action satisfies the requirements set forth under Fed. R. Civ. P.

 

23(a) and 23(b).
COUNT I
STRICT LIABILITY-FAILURE TO WARN
25. Plaintiffs re-allege and incorporate by reference each and every allegation

contained in the preceding paragraphs as if fully set forth herein.

26. Defendants manufactured, distributed, and/or sold the Formula Pro machines used

by the Plaintiffs.
27. | Defendants had sole access to information regarding the true risks associated with
the products.

28. The products had potential risks that were known or knowable in light of the
knowledge that was generally accepted in the scientific and medical community at the time of the
manufacture, distribution, or sale of the products and in light of reports received and suppressed

by Defendants.
Case 1:20-cv-01180-VM Document 2 Filed 02/12/20 Page 9 of 19

29. Defendants failed to warn Plaintiffs and their physicians about the serious risk of
using the Formula Pro machines. At the time Plaintiffs received their products, the Defendants
knew that the machines were defective in that they did not mix the appropriate amount of formula
but they continued to market the machines as being able to mix the “perfect” amount of formula.

30. Rather than disclose the truth about the dangers of its products, the Defendants
continued to market and sell the products.

31. The products were defective and unreasonably dangerous when they left
defendant’s possession because they did not contain adequate warnings.

32. The potential risks presented a substantial danger to Plaintiffs and ordinary
consumers when used or maintained in an intended or reasonably foreseeable way.

33. Plaintiffs and ordinary consumers would have not recognized the potential for risks.

34. | Defendants failed to adequately warn or instruct Plaintiff and the Class concerning
the potential risks of the products.

35. It was foreseeable to Defendants that failure to adequately warn about the risks of
its products could cause irreparable harm.

36.  Asaresult of Defendants’ failure to adequately warn, Plaintiffs were harmed as
described herein including economic loss, physical pain and emotional distress. The concealment
of information and lack of sufficient warnings to consumers were substantial factors in causing
Plaintiffs’ harm. If Plaintiffs had been provided with the appropriate warnings regarding the casual
connection, they would never have purchased or used these products.

37. Defendants’ breach of its duty to warn has caused Plaintiffs damages including the

cost of the machine, medical expenses and other expenses.
Case 1:20-cv-01180-VM Document 2 Filed 02/12/20 Page 10 of 19

COUNT II

STRICT LIABILITY-DEFECTIVE DESIGN

38. Plaintiffs re-allege and incorporate by reference each and every allegation
contained in the preceding paragraphs as if fully set forth herein.

39. At the time these machines left Defendants’ hands, they were in a condition that
was not reasonably safe for their intended use and not reasonably contemplated by the ultimate
consumer.

40. Defendants’ machined were designed and/or manufactured in a manner that
permitted insufficient formula to be regularly and routinely mixed.

41. A reasonable person would conclude that the utility of using these automatic
formula mixing machines did not outweigh the risk of poor nutrition resulting from watered down
formula fed to children, and that the machines should not have been marketed in this condition.

42. | Anumber of safer, alternative designs were available for these machines that would
have prevented against the mixing of insufficient levels of formula powder, including but not
limited to, internal measuring wheel safeguards and checks, indicator lights, clumping prevention
devices, humidity indicators, wider or sturdier stirring wheels, wider or longer or more angled
powder-dispensing hole, sturdier silicone scraper.

43. The cost of such alternative designs could be spread to consumers by adding
minimum cost to the price of the machines while ensuring the proper or adequate level of formula
was mixed.

44, The Plaintiffs and Class Members were unaware of the design defect in the machine

and were unable to determine this defect by visual inspection of the mixed formula, or otherwise.

-10-
Case 1:20-cv-01180-VM Document 2 Filed 02/12/20 Page 11 of 19

45. It was foreseeable to Defendants that the defective design of its machines could
cause irreparable harm.

46. As aresult of Defendants’ defective design, Plaintiffs were harmed as described
herein including economic loss, physical pain and emotional distress.

47. The defective design of the machines was a substantial contributing factor to
Plaintiffs injuries.

48. Defendants’ defective design has caused Plaintiffs damages including the cost of

the machine, medical expenses and other expenses.

COUNT III
NEGLIGENCE

49. Plaintiffs re-allege and incorporate by reference each and every allegation
contained in the proceeding paragraphs as if fully set forth herein.

50. Defendants had a duty to warn Plaintiffs and Class Members of any risks associated
with the machines. Defendants negligently violated their duty to Plaintiffs and Class Members and
their doctors.

51. Defendants’ breach of duty caused Plaintiffs and Class members damages,
including the costs of the machines and medical expenses

52. Plaintiffs and Class members would not have purchased, chosen, and/or paid for
the products had they known of the warning and design defects and problems with the machines.

53. Asa direct result of Defendants’ breach of duty, Plaintiffs and the Class suffered

damages in an amount to be determined at trial.

-ll-
Case 1:20-cv-01180-VM Document 2 Filed 02/12/20 Page 12 of 19

COUNT IV
NEGLIGENT FAILURE TO RECALL
54. Plaintiffs re-allege and incorporate by reference each and every allegation
contained in the proceeding paragraphs as if fully set forth herein.
55. Defendants have failed to recall the machines.
56.  Asadirect result of Defendants’ breach of duty, Plaintiffs have suffered harm in an

amount to be determined at trial.

COUNT V

COMMON LAW FRAUD

57. Plaintiffs re-allege and incorporate by reference each and every allegation
contained in the proceeding paragraphs as if fully set forth herein.

58. As discussed above, Defendants sold and distributed its machines to Plaintiffs and
the Class despite those products being defective, receiving complaints about the products and
actively suppressing information about the products including that they did not mix the right
amount of formula.

59. In deciding to use Defendants’ products, Plaintiffs and the Class reasonably relied
on these misrepresentations to form the mistaken belief that Defendants’ products were reasonably
safe for their children.

60. Defendants’ fraudulent conduct was knowing and _ intentional. The
misrepresentations and omissions made by Defendants were intended to induce and actually

induced Plaintiffs and Class Members to purchase and use the Defendants’ products

-12-
Case 1:20-cv-01180-VM Document 2 Filed 02/12/20 Page 13 of 19

61. Defendants’ fraud caused damage to Plaintiffs and the Class, who are entitled to
damages and other legal and equitable relief as a result.

62. Defendants’ acts were done maliciously, oppressively, deliberately, with intent to
defraud, and in reckless disregard of Plaintiffs’ rights and well-being to enrich Defendants.
Defendants’ conduct warrants an assessment of punitive damages in an amount sufficient to deter
such conduct in the future, which amount it to be determined according to proof.

COUNT VI
FRAUD BY CONCEALMENT

63. Plaintiffs re-allege and incorporate by reference each and every allegation
contained in the proceeding paragraphs as if fully set forth herein.

64. Plaintiffs bring this claim on their own behalf and on behalf of each member of the
Class under the laws of New York State.

65. | Defendants concealed material facts concerning the defects and risks associated
with the Defendants’ machines.

66. | Defendants’ material omissions and misrepresentations were intentional and were
committed to protect Defendants’ profits, avoid damages to Defendants’ image, and to save
Defendants’ money, and Defendants did so at Plaintiffs’ expense.

67. The information Defendants concealed was material because Plaintiffs and the
Class would not have used their products had they been made aware of the substantial risk of
malnutrition to their children or the defects in the product.

68. | Defendants had a duty to disclose the material information they concealed because
this information was known and accessible only to Defendants; Defendants had superior

knowledge and access to the facts, and Defendants knew the facts were not known to, or reasonably

=i7-
Case 1:20-cv-01180-VM Document 2 Filed 02/12/20 Page 14 of 19

discoverable by Plaintiffs. Defendants also had a duty to disclose because they made affirmative
misrepresentations which were misleading, deceptive, and incomplete without disclosure of the
material information.

69. In deciding to use the Defendants’ products, Plaintiffs and the Class reasonably
relied on Defendants’ misrepresentations and omissions to form the mistaken belief that that they
were reasonably safe.

70. Defendants’ fraud by concealment caused damage to Plaintiffs and the Class, who
are entitled to damages and other legal and equitable relief as a result.

71. Defendants’ acts were done maliciously, oppressively, deliberately, with intent to
defraud, and in reckless disregard of the Plaintiffs’ rights and well-being to enrich Defendants.
Defendants’ conduct warrants an assessment of punitive damages in an amount sufficient to deter
such conduct in the future, which amount is to be determined according to proof.

COUNT VII

UNJUST ENRICHMENT

72. Plaintiffs re-allege and incorporate by reference each and every allegation
contained in the proceeding paragraphs as if fully set forth herein.

73. Plaintiffs and the Class members conferred a tangible and material economic
benefit upon Defendants by purchasing the Formula Pro and Formula Pro Advanced. Plaintiffs
and the Class members would not have purchased, chosen and/or paid for these products had they
known that they would be exposing their children to the risk of malnutrition..

74. Allowing Defendants to retain the economic benefits they received at the expense

of Plaintiffs and the Class under these circumstances would result in Defendants being unjustly

-14-
Case 1:20-cv-01180-VM Document 2 Filed 02/12/20 Page 15 of 19

enriched at the expense of Plaintiffs and the Class, who have been tragically and unnecessarily
exposed to the risk of developing a serious and deadly disease.
75. Defendants’ retention of the benefits conferred upon them by Plaintiffs and the
Class would be unjust and inequitable.
76. Plaintiffs and the Class suffered damages in an amount to be determined at trial.
COUNT VIII

BREACH OF THE IMPLIED WARRANTY OF MERCHANT ABILITY AND
EXPRESS WARRANTY

77. Plaintiffs re-allege and incorporate by reference each and every allegation
contained in the proceeding paragraphs as if fully set forth herein.

78. By operations of law, Defendants impliedly warranted to Plaintiffs that the products
they were purchasing were of merchantable quality and safe for their ordinary and intended use.

79. Defendants’ expressly warranted that its’ products were free from defects.

80. | Defendants breached the implied warranty of merchantability in connection with
the sale and distribution of the products. At the point of sale, the products — which appearing
normal — contained latent flaws rendering them unsuitable and unsafe.

81. Had Plaintiffs known the products were unsafe for use, they would not have
purchased them for their children.

82. Defendants have refused to provide appropriate warranty relief.

83. | Asadirect and proximate result of Defendants’ breach of the express warranty and
the implied warranty of merchantability, Plaintiffs have sustained damages in an amount to be

determined at trial.
COUNT IX

NEW YORK GENERAL BUSINESS LAW § 349

-15-
Case 1:20-cv-01180-VM Document 2 Filed 02/12/20 Page 16 of 19

84. Plaintiff re-alleges and incorporates by reference each and every allegation
contained in the proceeding paragraphs as if fully set forth herein.

85. | New York’s consumer fraud statue prohibits “[d]eceptive acts or practices in the
conduct of any business, trade, or commerce or in the furnishing of any service in this state.” N.Y.
GEN. BUS. LAW §349. This statute provides a private right of action.

86. | Defendants’ deceptive sale and distribution of its products and its efforts to
suppress knowledge of the serious health risks associated with the products are consumer-oriented
in that they are directed at members of the consuming public looking to purchase baby products.
These deceptive acts and practices violate N.Y. GEN. BUS. LAW §349 by, inter alia:

i. Engaging in a campaign of suppression that is likely to mislead
a reasonable consumer acting reasonably under the
circumstances by improperly labeling and reporting consumer
health issues;

ii. Selling and distributing defective products; and

iii. Omitting material information by failing to inform consumers of
the serious health risks associated their products.

87. The aforementioned acts are unfair, unconscionable, and deceptive and are contrary
to the public policy of New York which aims to protect consumers.

88. As a direct and proximate result of Defendants’ unfair and deceptive acts and
practices, the Plaintiffs and the Class have suffered injury and monetary damages in an amount to

be determined at the trial of this action.

COUNT X

-16-
Case 1:20-cv-01180-VM Document 2 Filed 02/12/20 Page 17 of 19

NEW YORK GENERAL BUSINESS LAW § 350

89. Plaintiff re-alleges and incorporates by reference each and every allegation
contained in the proceeding paragraphs as if fully set forth herein.

90. | New York General Business Law §350 declares unlawful “false advertising in the
conduct of any business, trade or commerce ....” The term false advertising includes “labeling, of
a commodity, ... if such advertising is misleading in a material respect.” N.Y General Business
Law §350-a(1). In determining whether advertising is misleading, the law takes into account not
only representations made by statement, word, design, or any combination thereof, but also the
“extent to which the advertising fails to reveal facts material in light of such representations...”

91, As set forth above, Defendants’ conduct described herein violates New York
General Business Law §350. Defendants, while engaged in conduct of business, trade and
commerce, did attempt to directly and/or indirectly induce consumers to purchase the Baby Brezza
Formula Pro and Formula Pro Advanced by its labeling and marketing. Defendants utilized false
advertising which did not represent the true nature and quality of the products, but rather misled
consumers into believing that the product was safe. This was materially misleading and materially
deceiving to reasonable consumers at large acting reasonably under the circumstances.

92. Defendants’ conduct caused and continues to cause injury to consumers, including
Plaintiff and the Class, in that they were misled as described above.

93. Defendants knew or should have known that its practices were materially deceptive
and misleading. Plaintiffs and the Class based their decision to purchase the products in

substantial part on Defendants’ labeling, advertisements, representations and omitted facts.

-17-
Case 1:20-cv-01180-VM Document 2 Filed 02/12/20 Page 18 of 19

94. Based on the foregoing, Defendants have violated New York General Business Law
§350, causing the Plaintiffs and the Class to sustain injuries in fact — the loss of monies paid for

the Baby Brezza products.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs on their own behalf and on behalf of all other similarly situated
persons, seek the following relief:
A. Certification of this case as a class action pursuant to Rule 23;
B. Designation of Plaintiffs as Representative of the Class and counsel of record
as Class Counsel;
C. An award of equitable and injunctive relief, including restitution, and
disgorgement of profits;
D. An award of damages, of at least $10,000,000 according to proof, to be paid by
Defendants, to which Plaintiffs and Class members are entitled;

E. Punitive damages;

7

Pre-judgement interest and post-judgement interest;

Reasonable attorneys’ fees and costs of the action; and

co

Such other relief as this Court shall deem just and proper.

_

DEMAND FOR JURY TRIAL
Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs request trial by

jury in this action of all issues so triable.

-18-
Case 1:20-cv-01180-VM Document 2 Filed 02/12/20 Page 19 of 19

Dated: New York, New York Yours etc.,
February 12, 2020
BELLUCK & FOX, LLP
Attorneys for Plaintiff

546 Fifth Avenue, 5th Floor
New York, New York 10036

(212) 681- nw 4 fan

Toh W. Belluck, Esq.

 

-19-
